DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed on January 13, 2022:
Claims 44-63 are pending;
The objection to the specification has been withdrawn in light of the amendment;
The 112 rejections have been withdrawn in light of the amendment;
The double patenting rejection has been withdrawn in light of the Terminal Disclaimer;
The 103 rejections have been withdrawn in light of the amendment.
Information Disclosure Statement
The information disclosure statements filed November 3, 2021; December 8, 2021 and January 27, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Terminal Disclaimer
The terminal disclaimer filed on January 13, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,658,651 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 44-63 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a.  With respect to claim 44 none of the cited prior art of record, alone or in combination, are held to reasonably teach suggest or render obvious the method of producing a self-standing electrode comprising the steps of aerosolizing an electrode active material to produce an aerosolized electrode active material powder; contacting the powder with single-walled carbon nanotube to form a mixture of the nanotubes and powder; collecting the mixture on a porous surface and removing the composite to form a self-standing electrode; wherein the self-standing electrode is treated to increase the density thereof and the electrode comprises 0.1% to 4% by weight single-walled carbon nanotubes.  Claims 45-50 are dependent upon claim 44 and allowed for at least the same reasons.
The Examiner has reconsidered claim 44 in light of Applicant’s arguments (pages 8-9 of the response filed on January 13, 2022) with respect to the self-standing electrode being treated to increase the density thereof and the electrode comprises 0.1% to 4% by weight single-walled carbon nanotubes and agrees with Applicant’s arguments.  Wang does not teach, suggest or render obvious a free-standing electrode having both the amount of single-walled carbon nanotubes in the range of claim 44 while also being treated to increase the density of the free-standing electrode of claim 44.  Therefore the rejection set forth in the previous Office Action has been withdrawn.
b.  With respect to claim 51 none of the cited prior art of record, alone or in combination, are held to reasonably teach suggest or render obvious the method of producing a self-standing electrode comprising the steps of mixing a first stream from a carbon nanotube synthesis reactor with a second stream from an electrode active material powder source to provide a third stream wherein the third stream comprises a mixture of single-walled carbon nanotubes from the first stream and electrode active material powder form the second stream; collecting the mixture on a porous surface and removing the composite to form a self-standing electrode; wherein at least one of the first stream, second stream and third stream is actively cooled with one or more dilution gases and/or by a heat exchanger prior to collecting the mixture on the porous surface.  Claims 52-57 are dependent upon claim 51 and allowed for at least the same reasons.
The Examiner has reconsidered claim 51 in light of Applicant’s arguments (pages 9-10 of the response filed on January 13, 2022) and the amendment to claim 51 with respect to the active cooling with one or more dilution gases and/or by a heat exchanger and agrees with Applicant’s argument.  
The inclusion of the active cooling is disclosed as a process step for cooling the streams supplied to porous substrates sensitive to high temperatures.  Wang teaches of substrate temperature control (para. [0063]) but specific to the embodiment of Fig. 6 which itself is held to have advantages over the other embodiments of Wang rather than modifying the other embodiments of Wang.  Thus Wang teaches that substrate temperature control is achieved in a remarkably different system design and method (Fig. 6) than the other embodiments of Wang.  Therefore the rejection set forth in the previous Office Action has been withdrawn.
Therefore the rejection set forth in the previous Office Action has been withdrawn.
c.  With respect to claim 58 none of the cited prior art of record, alone or in combination, are held to reasonably teach suggest or render obvious the method of producing a self-standing electrode comprising the steps of providing an electrode active material powder in a vessel, wherein the powder is provided in the vessel as a dry powder; contacting the powder with a first carrier gas to form a first stream comprising the powder and first carrier gas; providing a product stream exiting directly from a nanotube synthesis reactor, the product stream comprising carbon nanotubes and a second carrier gas; mixing the first and second streams to provide a third stream comprising a mixture of the powder and carbon nanotubes; collecting the mixture on a porous surface and removing the composite to form a self-standing electrode. Claims 59-63 are dependent upon claim 58 and allowed for at least the same reasons.
The Examiner has reconsidered claim 58 in light of Applicant’s arguments (pages 10-11 of the response filed on January 13, 2022) and the amendment to claim 58 with respect to the active cooling with one or more dilution gases and/or by a heat exchanger and agrees with Applicant’s argument.  Wang teaches of solution-based sources for spray and aerosolizing as discussed therein.  The designs of the system and corresponding method do not reasonably teach or suggest using a dry powder source in a method as recited in claim 58.  Given the significance of the aerosolizing systems and methods of Wang, there does not appear to be reasonable motivation to modify Wang to meet the limitations of claim 58 without adversely modifying the core invention of Wang and aerosolizing of solution-based sources for deposition as described by Wang. Therefore the rejection set forth in the previous Office Action has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725